DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot due to the amendment to the claims.

Claim Status
Claims 1-5 currently pending. 
Claims 1-3 have been amended.
Claims 4-5 stand withdrawn.
Claims 1-3 have been examined on the merits in the office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al (CN102427141B using the machine English translation provided for paragraph citations, the foreign document being provided with the IDS of 1/12/2022).
claim 1, Meng discloses a method for preparing an electrolyte membrane for a fuel cell, the method comprising: electrospinning a polymer composition into a nanofiber spun layer at a temperature of 40°C to 80°C (“A sulfonated polyaryletherketone proton exchange membrane material is dissolved in dimethylacetamide to prepare a solution for electrospinning with a mass fraction of 30%; polyethersulfone is dissolved in dimethylacetamide to prepare a mass fraction of 20% % solution for electrospinning; add the two prepared electrospinning solutions to the two spinnerets of the electrospinning device respectively, the spinneret moves back and forth at a speed of 1mm/s, a moving distance of 80mm, and a voltage of 30KV. The spinning temperature was 40°C, resulting in a chemically heterogeneous electrospun fiber membrane based on two fibers”, [0046]). 

Regarding claim 2, Meng discloses wherein the electrospinning is performed by applying a voltage of 30 kV to 70 kV (“a voltage of 30KV”, [0046]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20070015023 A1) in view of Park et al (US 20160129402 A1).
Regarding claims 1 and 3, Song discloses a method for preparing an electrolyte membrane for a fuel cell, the method comprising: electrospinning a polymer composition into a 
However, Song does not disclose electrospinning a polymer composition into a nanofiber spun layer at a temperature of 40°C to 80°C or 50°C to 80°C. 
Park teaches electrospinning is a fiber production method that uses electric force to draw charged threads of polymer solutions or polymer melts up to fiber diameters in the order of some ten nanometers (P39). Park teaches, for example, polyethersulfone (PED) nanofibers are produced by electrospinning a solution of PES/N,N-dimethylformamide at a temperature of 80° C (P39).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Park within the method of Song and electrospun the polymer composition of polyethersulfone into a nanofiber spun layer at a temperature of 80°C because it is a commonly known temperature at which polyethersulfone is able to be spun. Further, 80°C lies within the temperature range as set forth by claim 1 and claim 3, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kub et al (US 20140134506 A1) in view of Yang et al (Influence of Working Temperature on The Formation of Electrospun Polymer Nanofibers).
Regarding claims 1 and 3, Kub discloses a method for preparing an electrolyte membrane (nanofiber mat 100 in Fig. 2A that can include polyacrylonitrile (PAN), P57) for a fuel cell, the method comprising: electrospinning a polymer composition into a nanofiber spun layer (“the polymer nanofiber are formed using the techniques of electrospinning” P10, “FIG. 2A is a schematic illustration showing electrospun polymer nanofibers with a random orientation with nanofiber to nanofiber connection at the nanofiber intersection region and optional melting and compression of the nanofiber mat, prior to impregnating with second proton conductive polymer” P19, see also Abstract, P9).
However, Kub does not disclose electrospinning a polymer composition into a nanofiber spun layer at a temperature of 40°C to 80°C or 50°C to 80°C. 
Yang teaches four types of PAN nanofibers were electrospun at 20°C, 40°C, 60°C, and 80°C (Fig. 3, Pages 6-7). Yang teaches from their experiment the PAN nanofibers significantly differed in fiber diameter and surface roughness depending on the temperature elevation (Page 8). 
Therefore, the temperature at which a polymer, such as PAN, is subjected to electrospinning has been recognized as a result effective variable and is up to one of ordinary skill in the art to decide depending on the desired fiber diameter and surface roughness of the polymer nanofibers produced. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727